Citation Nr: 0934927	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-37 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), alcohol abuse and dysthymic disorder, 
which is currently rated as 50 percent disabling.   

2.	Entitlement to an increased rating for right carpal tunnel 
syndrome (CTS), status post surgery, which is currently rated 
as 10 percent disabling.  

3.	Entitlement to an increased rating for degenerative joint 
disease of both knees, which is currently rated as 10 percent 
disabling.  

4.	Entitlement to service connection for hypertension, to 
include as secondary to the Veteran's service-connected PTSD.  


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from July 1964 to July 1967, 
from November 3, 2001 to November 5, 2001, and from January 
2004 to April 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.     

The Board finds REMAND appropriate here for several issues.  
The issues of increased rating for knee disorders, and of 
service connection for hypertension, are remanded for 
additional medical inquiry.  

FINDINGS OF FACT

1.	Prior to June 21, 2007, the preponderance of the medical 
evidence of record indicated that the Veteran's service-
connected psychiatric disorder was not productive of 
deficiencies in most areas of his life.  

2.	From June 21, 2007, the preponderance of the medical 
evidence of record indicates that the Veteran's service-
connected psychiatric disorder has been productive of 
deficiencies in most areas of his life.  

3.	The medical evidence of record indicates that the 
Veteran's service-connected right CTS is productive of 
moderate impairment in his major upper extremity.  

 




CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 50 percent, for the 
Veteran's service-connected PTSD, alcohol abuse and dysthymic 
disorder, had not been met prior to June 21, 2007.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).    

2.	From June 21, 2007, the criteria for a 70 percent rating, 
for the Veteran's service-connected PTSD, alcohol abuse and 
dysthymic disorder, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).    

3.	The criteria for a 30 percent rating, for the Veteran's 
service-connected right CTS, have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8515-
8516, 8616 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has appealed several issues to the Board.  In the 
interest of clarity, the Board will initially discuss whether 
his claims have been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.


I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the Veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in several 
letters from VA dated between July 2005 and June 2008.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
Veteran of the elements comprising his claims and of the 
evidence needed to substantiate the claims.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2007).  VA requested from the 
Veteran relevant evidence, or information regarding evidence 
which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  And VA advised the 
Veteran of the respective duties of the VA and of the Veteran 
in obtaining evidence needed to substantiate his claims.  

The Board notes a deficiency with VCAA notification, however.  
VA provided full notification to the Veteran after the 
initial adjudication of his claims in October 2005.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  Moreover, VA did not submit to the 
Veteran a letter detailing the rating criteria at issue in 
the two increased rating claims decided here.  See Vazquez-
Flores, supra.   

Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  
In the September 2007 SOC provided to the Veteran, the 
specific rating criteria relevant in this matter (noted under 
38 C.F.R. § 4.124a and § 4.130) are provided.  And in the 
March 2008 Supplemental SOC (SSOC) of record, the RO 
readjudicated the Veteran's claims.  This readjudication 
complies with the remedial actions outlined in Mayfield.  See 
Mayfield, 444 F.3d 1328.  As such, the Board finds the late 
notice in this matter to be harmless error.            

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the Veteran the 
opportunity to appear before multiple hearings to voice his 
contentions.  And VA provided the Veteran with compensation 
examination for the claims decided here.      

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  


II.  The Merits to the Claims for Increased Rating

The Veteran claims increased ratings for a psychiatric 
disorder rated as 50 percent disabling and for CTS rated as 
10 percent disabling.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

	PTSD, Alcohol Abuse and Dysthymic Disorder

The Veteran filed an original claim for service connection 
for a psychiatric disorder in June 2005.  In October 2005, 
the RO granted service connection for a adjustment disorder, 
and assigned a 10 percent rating.  The Veteran appealed the 
rating, and argued that a higher rating was warranted.  In 
September 2007, the RO reassessed its October 2005 decision, 
and granted service connection for PTSD, with alcohol abuse 
and dysthymic disorder.  The RO granted a 50 percent rating 
effective the date of the Veteran's discharge from service in 
April 2005.  The Board presumes that the Veteran continues to 
seek a higher rating for this disorder.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) (an appellant is presumed to be 
seeking the maximum available benefit even where an increase 
is granted during the appeal period).   

The Board will evaluate the medical evidence in the record to 
determine whether a higher rating has been warranted at any 
time during the appeal period.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim).  See also 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

The RO rated the Veteran's psychiatric disorder under DC 9411 
of 38 C.F.R. § 4.130.  Under that code, ratings of 0, 10, 30, 
50, 70, and 100 percent may be assigned.  As indicated, VA 
has already found a 50 percent rating warranted here from the 
date of the Veteran's release from active service (i.e., 
April 2005).  The Board will now determine whether a rating 
in excess of 50 percent (i.e., 70 or 100 percent) has been 
warranted since then.     

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is under DC 9411 for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

The relevant evidence of record in this matter is found in 
service treatment records dated in 2004 and 2005, VA 
compensation examination reports dated in September 2005 and 
June 2007, and letters from the Veteran's private and Vet 
Center treating therapists dated in January 2007.  

The service treatment records indicate that the Veteran had 
been diagnosed with PTSD, but do not indicate serious 
symptoms associated with the disorder.  The Veterans PULHES 
profile towards the end of his service repeatedly noted his 
psychiatric status as "1".  See Odiorne v. Principi, 3 Vet. 
App. 456, 457 (1992) (observing that the "PULHES" profile 
reflects the overall physical and psychiatric condition of 
the Veteran on a scale of 1 [high level of fitness] to 4 [a 
medical condition or physical defect which is below the level 
of medical fitness for retention in the military service]).  
A January 2005 service treatment record indicated moreover 
that the Veteran had not been experiencing depression at that 
time.

The September 2005 VA examiner indicated that the September 
2005 examination was the Veteran's first evaluation for PTSD.  
The examiner indicated that the Veteran denied any prior 
psychiatric evaluation or treatment.  He indicated his main 
problem was sleep disturbances, to include inability to sleep 
and night sweats.  He noted hypervigilance in public and a 
startle response, and a quick temper.  He reported that he 
socialized with others at the VFW, and enjoyed activities in 
his house.  He denied nightmares, flashbacks or intrusive 
recollections.  He denied depression and indicated that he 
enjoyed life.  The examiner reported the Veteran's speech as 
normal, with a full affect and mood.  He reported no 
hallucinations or delusions, no formal thought disorder, no 
suicidal plan or intent.  The examiner noted his cognition 
and insight as intact.  The examiner diagnosed the Veteran 
with adjustment disorder, with mixed disturbances of emotions 
and conduct.  He stated that he did not find the Veteran with 
PTSD.  The examiner provided a Global Assessment of 
Functioning (GAF) score of 68, which indicates moderate 
impairment.  

By contrast, January 2007 letters from two private 
therapists, and from the Veteran's therapist with the Vet 
Center, note treatment for PTSD, and note problems such as 
sleep disturbances, anger, and stress.  

The June 2007 examiner diagnosed the Veteran with PTSD as 
well.  The examiner indicated that the Veteran was receiving 
therapy at the Vet Center.  The Veteran reported sleep 
disturbances at night, intrusive thoughts and flashbacks 
related to his reported combat service in Iraq, constant 
anxiety, social isolation, memory deficits, general 
depression, occasional thoughts of suicide, and excessive 
alcohol intake.  The examiner described the Veteran as 
unkempt, tired, with a constricted affect, and depressed 
mood.  The examiner indicated that the Veteran did not have 
visual or auditory hallucinations, that he was goal directed, 
alert, oriented, and competent for VA purposes.  In closing, 
the examiner provided the Veteran with a GAF score of 51, 
which indicates severe impairment, and noted expressly that 
the Veteran appeared "to have severe psychological symptoms 
and severe social and occupational impairment."  

Based on this evidence, the Board finds a rating in excess of 
50 percent unwarranted prior to the June 21, 2007 VA 
examination.  The evidence dated prior to that date indicates 
that the Veteran experienced mild symptoms from his PTSD.  
Indeed, that evidence does not indicate any of the 
symptomatology listed under DC 9411 for a 70 percent 
evaluation.  From June 21, 2007, however, the evidence 
indicates otherwise.  As demonstrated by the VA examiner, the 
Veteran's disorder had worsened since filing his claim in 
2005.  The examiner noted the Veteran's adverse symptoms, to 
include his "severe" occupational and social impairment in 
most areas of his life.  He noted the Veteran's social 
isolation from family and friends, his suicidal ideation, his 
abnormal speech pattern, his constant depression, his 
tendency toward anger, and his neglect of personal appearance 
and hygiene.  See 38 C.F.R. § 4.130.  Based on this evidence, 
the Board finds a 70 percent evaluation warranted here from 
June 21, 2007.  

The Board finds, however, a 100 percent rating unwarranted.  
The record does not show the type of cognitive and behavioral 
impairment reserved for such an evaluation - as indicated by 
the medical reports, the Veteran consistently demonstrates 
that he is logical, oriented, coherent, and is not delusional 
or obsessive.  38 C.F.R. § 4.130, DC 9411.    

In sum, the Board finds a 70 percent evaluation warranted 
here from June 21, 2007.  But the Board finds the 
preponderance of the evidence against any additional claim 
for increase not granted in this decision.  As the 
preponderance of the evidence is against any such claim for 
increase, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); AB, supra.  

	Carpal Tunnel Syndrome

The Veteran filed an original claim for service connection 
for CTS in June 2005.  In October 2005, the RO granted 
service connection for right CTS, and assigned a 10 percent 
rating effective the date of the Veteran's discharge from 
service in April 2005.  The Veteran appealed the rating, and 
argued that a higher rating was warranted here.  

In this matter, the Board will evaluate the medical evidence 
to determine whether a higher rating has been warranted at 
any time during the appeal period.  See Fenderson, supra; 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Carpal tunnel syndrome is rated under 38 C.F.R. § 4.124a.  
Under this provision, disability ratings from 10 to 70 
percent are authorized.  As the Veteran has already been 
assigned a 10 percent rating, the Board will limit its 
analysis here to whether the criteria for higher ratings is 
warranted.  A 20 percent rating is warranted for moderate 
incomplete paralysis of the minor extremity.  A 30 percent 
rating is authorized for moderate incomplete paralysis in a 
major extremity.  A 30 or 40 percent rating is authorized for 
severe incomplete paralysis in a minor extremity.  A 40 or 50 
percent rating is authorized for severe incomplete paralysis 
in a major extremity.  And 50, 60, and 70 percent ratings are 
authorized for complete paralysis in, respectively, the minor 
and major extremity.  See 38 C.F.R. § 4.124a, DCs 8515-8516.  

Under 38 C.F.R. § 4.124a, "complete paralysis" of the 
median nerve is manifested by such symptomatology as:  the 
major hand inclined to the ulnar side; the index and middle 
fingers more extended than normal; considerable atrophy of 
the muscles of the thenar eminence; the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective; 
absence of flexion of index finger and feeble flexion of 
middle finger; an inability to make a fist; the index and 
middle fingers remain extended; an inability to flex the 
distal phalanx of thumb; defective opposition and abduction 
of the thumb, at right angles to palm; weakened wrist 
flexion; and pain with trophic disturbances.  

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type of picture for complete paralysis given 
for each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  38 C.F.R. § 4.124a.    

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  When 
the involvement is wholly sensory, the rating should be for 
the mild, or, at most, the moderate degree.  38 C.F.R. § 
4.124a. 

Since the Veteran is right-hand dominant, his disorder is 
rated as impairment of the major upper right extremity.  38 
C.F.R. § 4.69.

The relevant evidence of record in this matter is found in 
service treatment records dated in 2004 and 2005, and in a 
September 2005 VA compensation examination report of record.  

The service treatment records indicate moderate to severe 
impairment in the Veteran's right (major) extremity.  This is 
evidenced in a February 2005 treatment note indicating 
moderate to severe symptoms on a January 2005 nerve 
conduction study of record.  That study specifically states, 
"moderate to severe right carpal tunnel syndrome without 
associated denervation."  Moreover, a February 2005 
occupational therapy evaluation note indicated "constant 
pain and numbness in the thumb with intermittent pain in the 
index and middle digits."  

The September 2005 VA examiner noted the Veteran's statement 
that he has experienced weakness, pain, tingling and numbness 
in his right hand since 2004.  He noted that the Veteran 
underwent right CTS surgery in April 2005.  The Veteran 
reported improvement but indicted continued weakness and 
pain.  He indicated no paresthesias of the right hand, but 
that he did drop things on and off.  The examiner indicated 
no restriction of routine activities with the right hand.  On 
examination, the examiner noted no joint, muscular, or 
functional deficiencies related to the upper right extremity.  
He noted slight weakness in the right hand grasp and minimal 
vague tenderness over the right wrist.  

Based on the VA examiner's findings, the Board finds that the 
Veteran does not have complete paralysis in his upper right 
extremity.  Although the examiner noted mild weakness and 
pain, there are not considerable changes in the right arm.  
As no evidence of record indicates complete paralysis here, 
50, 60, or 70 percent ratings would be unwarranted.  See 38 
C.F.R. § 4.124a.   

But the record does demonstrate incomplete paralysis.  The 
Veteran's EMG noted "moderate to severe" CTS, and, again, 
pain and weakness have been noted.  Though "severe" 
symptomatology is not noted here - particularly in the 
September 2005 examination report - the Veteran's symptoms do 
appear to be moderate.  Based on this evidence, a finding of 
moderate CTS in the major upper extremity is warranted.  See 
38 C.F.R. § 4.124a.  Accordingly, the Board finds that the 
preponderance of the evidence favors a disability rating of 
30 percent under Diagnostic Code 8515.  

But the Board finds a rating in excess of 30 percent 
unwarranted.  As indicated, the Veteran does not have 
complete paralysis.  And the Board finds unwarranted a 40 or 
50 percent rating for severe incomplete paralysis of the 
ulnar nerve (DC 8516) or for severe incomplete paralysis of 
the median nerve (DC 8515).  Though the January and February 
service treatment records indicate "moderate to severe" 
CTS, the September 2005 examination report demonstrates that 
the Veteran's disorder has improved since service.    

As such, a rating in excess of 30 percent is not warranted 
for the Veteran's service-connected right CTS.  The 
preponderance of the evidence is against any additional claim 
for increase not granted in this decision.  As the 
preponderance of the evidence is against any such claim for 
increase, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.  

The Board also finds unwarranted any additional increase in 
this matter based on an extraschedular basis or on 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Though the Veteran has expressed pain on motion 
with his CTS, the Rating Schedule accounts for his moderate 
limitations.  Moreover, the VA examiner noted that the 
Veteran has full functional use of his right arm despite 
reported weakness and tenderness.    

Furthermore, there is no medical evidence of record that the 
Veteran's disabilities cause marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitate any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  38 C.F.R. § 
3.321(b)(1) (2008).  Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board has closely reviewed and considered the Veteran's 
statements.  While his statements may be viewed as evidence, 
the Board must also note that laypersons without medical 
expertise or training are not competent to offer medical 
evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
Veteran's claims.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

1.	Entitlement to an increased rating for PTSD, alcohol abuse 
and dysthymic disorder, is denied prior to June 21, 2007.     

2.	From June 21, 2007, a 70 percent rating is granted for the 
Veteran's service-connected PTSD, alcohol abuse and dysthymic 
disorder, subject to regulations governing the payment of 
monetary awards.  

3.	A 30 percent rating is granted for the Veteran's right 
carpal tunnel syndrome, status post surgery, subject to 
regulations governing the payment of monetary awards.  


REMAND

The Board finds additional medical inquiry necessary here 
into the Veteran's increased rating claim for knee disorders, 
and into his service connection claim for hypertension.  The 
most recent VA compensation examination report of record 
addressing these issues is dated in September 2005.  

With regard to the Veteran's knee disorders, the September 
2005 report does not detail range of motion measurements.  
Moreover, recent private medical evidence indicates a 
worsening of the Veteran's knee disorders.  

With regard to the Veteran's hypertension, the September 2005 
VA report noted the Veteran's disorder, but did not offer an 
opinion as to whether the disorder related to the high blood 
pressure the Veteran experienced while on active duty.  And 
the record contains no opinion addressing the Veteran's 
November 2007 contention that his hypertension is related to 
his service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
VA examinations with appropriate 
specialists in order to determine the 
nature and severity of the Veteran's 
knee disorders, and the nature, 
severity, and etiology of his 
hypertension.  The claims file must be 
made available to and reviewed by the 
examiners in conjunction with the 
examinations, and the examination 
reports should reflect that such 
reviews were made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The Veteran's complaints 
should be recorded in full.  

2.  The examiner addressing the 
Veteran's hypertension should 
then provide an opinion as to 
whether it is at least as likely 
as not (probability of 50 percent 
or greater) that the Veteran's 
hypertension relates to service, 
or to his service-connected 
psychiatric disorder.  Any 
conclusion reached should be 
supported by a rationale.  

3.  Following proper notification and 
assistance, the RO should readjudicate 
the Veteran's increased rating claim for 
knee disorders and service connection 
claim for hypertension.   If the 
determination remains unfavorable to the 
Veteran, the RO should issue an  
appropriate  SOC that contains notice of 
all relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue(s).  An appropriate period 
of time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


